In an action to recover a brokerage commission and damages for conspiracy to deprive plaintiff of such commission, defendant Mazon appeals, as limited bj his brief, from so much of a judgment of the Supreme Court, Suffolk County, entered December 10, 1969 after a nonjury trial, as is against him and in favor of plaintiff. Judgment affirmed, with costs. In our opinion, there was sufficient evidence in the record for the trial court to find that defendant Mazon, the purchaser of a car wash business, had conspired with defendant Ramati to deprive plaintiff, a real estate broker, of his commission for bringing about the sale. The proof establishes that (1) Mazon was introduced to the car wash business by plaintiff, who had been asked by Ramati to obtain a purchaser of the business; (2) Mazon, after making an offer, told plaintiff he was not interested in the business; (3) two or three weeks later Mazon called Ramati directly and their fathers-in-law negotiated a sale at a price which was less than the original figure wanted by Ramati by approximately the amount of the commission; and (4) the contract contained a provision whereby Mazon represented to Ramati that no broker brought about the transaction. This conduct on the part of Mazon permitted a finding of a deliberate purpose to simulate an interruption in the negotiation, to misrepresent plaintiff’s interest in the transaction and to profit from the reduction in price due to the removal of plaintiff from the deal (Cohen v. City Bank Farmers Trust Co., 276 App. Div. 195,199; Katz v. Thompson, 19 Misc 2d 848, affd. 9 A D 2d 951; cf. Hornstein v. Podwitz, 254 N. Y. 443; Keviczky v. Lorber, 290 N. Y. 297). Rabin, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.